DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13 and 16-25 are pending in this application.
Response to Amendment
Claim 24 is amended.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Barry Greenbaum on 03/15/2022.
The application has been amended as follows: Claim 13 is amended to recite:A circuit comprising:
a rectifier that is connectable via a first input terminal and a second input terminal to an AC voltage source;
a semiconductor switch;
a coil that is chargeable, is dischargeable, and has (a) a first terminal connected to a first output terminal of the rectifier and (b) a second terminal connected via the semiconductor switch to a second output terminal of the rectifier;
a first resistor via which a control terminal of the semiconductor switch is connected to the first output terminal of the rectifier;
a second resistor connected between the second output terminal of the rectifier and the control terminal of the semiconductor switch; and
a discharge unit connected between the second terminal of the coil and the control terminal of 
discharging the coil by disconnecting one or both of the first and second input terminals of the rectifier from the AC voltage source,
wherein the discharge unit includes at least one first Zener diode having an inverse direction from the second terminal of the coil in a direction of the control terminal of the semiconductor switch,
wherein a breakdown voltage of the at least one first Zener diode is lower than a predefined voltage that drops across the semiconductor switch,
wherein an induction voltage is configured to build up at the coil, the second resistor, and the control terminal of the semiconductor switch, and wherein energy stored in the coil is reduced via the semiconductor switch,
wherein the discharge unit includes at least one third resistor,
wherein the coil is part of a solenoid valve,
wherein the at least one third resistor is in series with the at least one first Zener diode.Claims 16, 17, and 23 are cancelled.Claim 24 is amended to recite:A method for a circuit that includes a rectifier, a semiconductor switch, a coil that has (a) a first terminal connected to a first output terminal of the rectifier and (b) a second terminal connected via the semiconductor switch to a second output terminal of the rectifier, a first resistor via which a control terminal of the semiconductor switch is connected to the first output terminal of the rectifier, a second resistor connected between the second output terminal of the rectifier and the control terminal of the semiconductor switch, and a discharge unit connected between the second terminal of the coil and the control terminal of the semiconductor switch, the method comprising:
energizing the coil by connecting the rectifier via first and second input terminals of the rectifier to an AC voltage source; and
discharging the coil by disconnecting one or both of the first and second input terminals of the rectifier from the AC voltage source,
wherein an induction voltage is configured to build up at the coil, the second resistor, and the control terminal of the semiconductor switch, and wherein energy stored in the coil is reduced via the semiconductor switch,
wherein the discharge unit includes at least one third resistor,
wherein the coil is part of a solenoid valve,
wherein the at least one third resistor is in series with at least one first Zener diode.Claim 25 is amended to recite:The method of claim 24, wherein the energizing and discharging are carried out during an operation of [[a]] the solenoid valve .
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 03/07/2022, with respect to claims 13, 18-22, 24, and 25 have been fully considered and are persuasive.  The rejection of claims 13, 18-22, 24, and 25 has been withdrawn. 
Allowable Subject Matter
Claims 13, 18-22, 24, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 13, 18-22, 24, and 25 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claims 13 or 24, especially wherein the discharge unit includes at least one third resistor, wherein the coil is part of a solenoid valve, wherein the at least one third resistor is in series with at least one first Zener diode. Claims 18-22 are allowed based on their dependency on claim 13. Claim 25 is allowed based on its dependency on claim 24. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839